DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed on  02/23/21. In view of the amendment to the claims, Applicant’s argument(s) on response file do 02/23/21,  and the prior art of record not teaching or suggesting the claimed invention as recited by amended claims,  Claims 1-20 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. In view of Applicant’s amendment to the claims and argument(s), previously cited 112 rejection is withdrawn.
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record such as Tokuda ‘581 teaches registering abnormalities using clustering algorithm, also prior art such as Kolb ‘312 teaches the ability to improve detail of an image using a digital algorithm signal processing.  However, the prior art of record does not teach or suggest a medical imaging system (or method) that implements a medical imaging composite dataset, the system comparing a pixel/voxel to a composite dataset, wherein the composite dataset is based on a predetermined number of heterogeneous patient image scans and the composite dataset is from the plurality of composite datasets, calculating a statistical measurement for the pixel/voxel to quantify a difference in image-derived metrics associated with from the pixel/voxel and a corresponding pixel in the composite dataset; and applying, via the clustering engine, the clustering algorithm to define one or more regions of interest based on the difference, as recited by the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  


3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Gabriel I Garcia/

Primary Examiner, Art Unit 2674																						
March 10, 2021